 1
 2
 3
 4
 5
 6
 7
 8
 9
10                      UNITED STATES DISTRICT COURT

11                     CENTRAL DISTRICT OF CALIFORNIA
12
     GEORGIA BABB, et al.,               CASE NO. 8:18-cv-00994-JLS-DFM
13
14              Plaintiffs,              JUDGMENT

15         v.
                                         Judge: The Hon. Josephine L. Staton
16   CALIFORNIA TEACHERS
     ASSOCIATION, et al.,
17
18                     Defendants.

19
20
21
22
23
24
25
26
27
28
 1                                         JUDGMENT
 2         Pursuant to the Court’s December 7, 2018 Order Granting State Defendants’
 3   Motion to Dismiss (Doc. 76) and the Court’s May 8, 2019 Order Granting
 4   Defendants’ Motion to Dismiss (Doc. 107),
 5         IT IS HEREBY ADJUDGED that Plaintiffs’ claims are dismissed with
 6   prejudice, and JUDGMENT IS HEREBY ENTERED in favor of Defendants
 7   California Teachers Association, United Teachers Los Angeles, National Education
 8   Association, Eric Banks, Priscilla Winslow, Erich Shiners, and Arthur A. Krantz, and
 9   in favor of Defendant Intervenor the Attorney General of California, and against
10   Plaintiffs Georgia Babb, John J. Frangiamore Jr., William Happ, Aaron Holbrook,
11   Michelle Pecanic-Lee, David Schmus, and Abram van der Fluit.
12
13   DATED: May 22, 2019
14
15                                         JOSEPHINE L. STATON
16                                         UNITED STATES DISTRICT JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                               1
